Citation Nr: 1122532	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for service-connected right knee anterior cruciate ligament reconstruction with patella graft, currently evaluated as 10 percent disabling prior to October 27, 2004, and 20 percent disabling thereafter.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from December 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Boise, Idaho RO.

The Veteran appeared before the undersigned Acting Veterans Law Judge in a Travel Board hearing in Boise in August 2009 to present testimony on the issue on appeal.  A copy of the hearing transcript is associated with the file.

In April 2010, the Board remanded the claim for additional development.  In February 2011, the Appeals Management Center (AMC) assigned an increased, 20 percent rating for the right knee disability, effective on October 27, 2004.  Since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  From December 27, 2003, to October 26, 2004, the Veteran's right knee disability has been manifested by pain and effusion into the joint; it has been manifested by no more than mild recurrent subluxation or lateral instability.  

2.  Beginning October 27, 2004, the Veteran's right knee disability has been manifested by pain, weakness, and effusion into the joint; it has been manifested by no more than moderate recurrent subluxation or lateral instability.  

3.  The Veteran's right knee disability has been manifested by X-ray evidence of arthritis with objective confirmation of painful limitation of flexion to 105 degrees and full extension to 0 degrees.

CONCLUSIONS OF LAW

1.  From December 27, 2003, to October 27, 2004, the criteria for a rating in excess of 10 percent for service-connected right knee anterior cruciate ligament reconstruction with patella graft have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  Beginning October 27, 2004, the criteria for a rating in excess of 20 percent for service-connected right knee anterior cruciate ligament reconstruction with patella graft have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a separate 10 percent schedular rating (but no higher) for painful motion due to degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim in a January 2005 letter.  This letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  In March 2006, the Veteran was advised as to how disability ratings and effective dates are assigned.  While he did not receive complete notice prior to the initial rating decision, a May 2006 Statement of the Case (SOC) and a February 2011 Supplemental Statement of the Case (SSOC) readjudicated the matter after the Veteran had an opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Board also finds that all necessary development and assistance has been accomplished.  The RO has substantially complied with the Board's April 2010 Remand instructions by obtaining updated VA outpatient records and scheduling an examination to assess the current severity of the Veteran's right knee disability. Stegall v. West, 11 Vet. App. 268, 271 (1998).  March 2005 and July 2010 VA examination reports are adequate for rating purposes as they discussed the Veteran's history of the disability and current symptoms and sufficiently addressed pertinent rating criteria on physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  See the Veteran's April 2010 statement.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  Accordingly, the Board will address the merits of the claim.

II.  Increased Rating

The Veteran argues that an increased rating is warranted for his service-connected right knee disability.  He testified that he has constant right knee pain, swelling, and limitation of function, to include limited walking.  He asserts that his right knee disability has limited his ability to perform all duties associated with his job, and that he has to take rests or delegate tasks when his knee is in a flare state.  He also contends that he is no longer able to engage in activities he used to enjoy, such as running, jogging, skiing, hiking and bicycling.  

In a rating decision, dated in April 1987, the RO granted service connection for a right knee disability, evaluated as 20 percent disabling.  This evalution was reduced to 10 percent disabling in a December 1990 rating decision.  The instant appeal stems from the Veteran's claim for an increased rating filed in December 2004.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.  Words such as "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or from December 27, 2003 (one year prior to the date of the claim), to the present.  

As noted above, the AMC awarded an increased evaluation of 20 percent for the right knee disability, effective October 27, 2004.  As such, the Board must initially determine the Veteran's entitlement to a disability rating in excess of 10 percent from December 27, 2003, to October 26, 2004.  The medical evidence dated during this time period consists of a handful of VA progress notes, which show treatment for right knee pain and swelling beginning in May 2004.  The Veteran indicated that he was able to bear weight and stand, and denied any episodes of locking or buckling.  Examination of the lower extremities was normal.  In June 2004, the Veteran was referred for an orthopedic consult, at which time he reported morning right knee stiffness, as well as pain and swelling, with worsening pain in cold weather.  He also indicated that he participated in high impact exercises.  Physical examination revealed that the anterior cruciate ligament (ACL) and medial collateral ligament (MCL) were both intact, with no laxity upon Lachman's testing.  However, there was approximately 2 millimeters of laxity of the right lateral collateral ligament (LCL).  The Veteran was issued a brace and advised to avoid high impact exercise.  A September 2004 record demonstrated normal examination of the lower extremities.

The Board finds the above-cited evidence is insufficient to show that the Veteran's right knee is productive of moderate recurrent subluxation or lateral instability.  Although the June 2004 outpatient record noted some minimal laxity of the right LCL, both the ALC and MCL were intact at that time, and other examinations of the right knee during this period were completely normal.  Moreover, although the Veteran was prescribed a brace in June 2004, such appears to have been more of a preventive measure, as the Veteran indicated no problems standing or bearing weight, and denied any episodes of right knee locking or buckling.  Accordingly, a rating in excess of 10 percent under DC 5257 is not warranted for the period between December 27, 2003, and October 26, 2004.  

Nor does the evidence demonstrate that Veteran's right knee disability more nearly approximates severe recurrent subluxation or lateral instability to allow for a rating in excess of 20 percent beginning October 27, 2004.  Specifically, on March 2005 VA examination, the Veteran denied having any popping, clicking or locking, and that he stated that his knee performed in a normal manner.  He denied any instabilities, and he reported that he was "very stable" in his right knee.  On physical examination, there was an increase in laxity for anterior drawer and Lachman's testing, but with an end point.  There were no instabilities to medial and lateral stress testing, and varus and valgus stress testing did not cause him any problems.  The examiner noted that the Veteran used a brace which assisted with pain relief.  

On July 2010 VA examination, the Veteran again denied any right knee instability, buckling or locking, but endorsed pain, weakness, and weekly moderate flare-ups.  On physical examination, there was evidence of right knee ACL/posterior cruciate ligament (PCL) instability, characterized as "mild," with normal stability at 30 degrees of flexion, and abnormal stability at 90 degrees of flexion with "slightly increase laxity" on the right as compared to the left, around 5 millimeters.  There was no evidence of right knee MCL or LCL instability in the neutral position or at 30 degrees of flexion.  There was subpatellar tenderness.
VA outpatient records dating during the applicable period are similarly negative for evidence of severe recurrent subluxation or lateral instability.  In April 2005 and August 2005, the Veteran denied any right knee catching, locking, or instability, and physical examination was stable to varus and valgus testing, as well as anterior and posterior drawer testing.  McMurray's testing was also negative in April 2005.  A May 2006 outpatient record revealed slight varus alignment compared to the contralateral knee, with some effusion.  The right knee was stable to varus and valgus testing, as well as anterior and posterior drawer.  An X-ray was noted to show some lateral subluxation of the tibia, with the knee having a varus appearance.  A January 2009 orthopedic consult record indicates that no varus or valgus deformity was appreciated, with no catching, but a "slightly lax" anterior drawer sign, and that the posterior and collateral ligaments were intact.  A February 2009 imaging report notes that the ACL grafted tendon was not visualized; however, the collateral ligaments were "relatively normal."  In March 2009, valgus and varus testing was negative, but Lachman's testing was positive for a moderate amount of anterior translation, exhibiting either a lax ACL or a degenerated missing ACL.  There was also significant anterior translation of the tibia upon anterior drawer testing.  McMurray's testing was normal, and the PCL appeared to be intact.

The above-cited evidence does not reveal findings that more nearly approximate severe lateral instability or recurrent subluxation.  The Veteran's more recent reports of experiencing weakness and increased fatigability most closely reflect moderate lateral instability and recurrent subluxation.  While there was ACL/PCL instability in July 2010, it was described as mild, and there was no MCL or LCL instability clinically noted at that time.  Moreover, while a March 2009 record was positive for anterior translation upon Lachman's and drawer testing reflecting a lax ACL, McMurray's testing was normal, and posterior and collateral ligaments were intact.  Moreover, the Veteran himself has consistently denied any episodes of instability, including during his August 2009 testimony before the undersigned and at the most recent July 2010 VA examination.  This evidence does not more nearly approximate severe recurrent subluxation or lateral instability; hence, a higher 30 percent rating under DC 5257 is not warranted for the period beginning October 27, 2004.

However, the Board has determined that the Veteran is entitled to a separate 10 percent rating for his right knee disability under DC 5003 for degenerative arthritis.  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and DC 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  

Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.

X-ray studies in conjunction with a June 1994 VA examination reveal arthritis.  Subsequently dated VA reports also show multiple findings of right knee arthritis/degenerative joint disease and complaints of pain with right knee motion.  This evidence reveals that both arthritis and cartilage damage have been present in the right knee and have caused separate symptoms during the appeal period.  Therefore, the Board concludes that the Veteran is entitled to a separate 10 percent rating under DC 5003.

The Veteran is not entitled to a rating in excess of 10 percent under DC 5003.  As noted, arthritis is evaluated based on limitation of motion of the affected joints.  Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent rating is warranted for leg flexion limited to 30 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent rating is warranted for leg extension limited to 15 degrees  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions o f daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

With regard to demonstrated ranges of motion in the right knee, the evidence is summarized as follows: the right knee is shown to have had extension to 0 degrees and flexion to 120 degrees (June 2004 VA progress note); extension to 0 degrees and flexion to 140 degrees with a loss of "between 20 to 25 percent of his range of motion, strength, coordination, and fatigability" during repetitive movement flares (March 2005 VA examination report); extension to 0 degrees and flexion to 135 degrees (April and August of 2005 VA progress notes); extension to 0 degrees and flexion to 120 degrees (March 2009 VA progress note); extension to 0 degrees and flexion to 105 degrees (July 2010 VA examination report).  In addition, a November 2006 VA progress note indicates that he had a "good" range of motion (specific degrees of motion were not provided).  
Extension has been normal (0 degrees) on all examinations and flexion has at most been limited to 105 degrees.  Even when considering DeLuca criteria of functional impairment, particularly the Veteran's complaints of severe pain, especially with weight bearing and other activity, and viewed in a light most favorable to the Veteran, the above described evidence does not show that extension more nearly approximated limitation to 15 degrees or that flexion more nearly approximated limitation to 30 degrees.  Hence, a higher 20 percent separate rating pursuant to DC 5003 based on limitation of flexion (DC 5260) or extension (DC 5261) is not warranted.

Finally, the Board acknowledges that there is X-ray evidence of potential loose bodies beginning in 2009 which could possibly allow for a rating under DC 5258 (cartilage, dislocated, semilunar).  However, rating the Veteran's right knee under DC 5258 would not avail him, as it carries a maximum rating of 20 percent and he is already in receipt of a 20 percent rating for this period under DC 5257.  Nor is a separate rating warranted under DC 5258, as the symptom accompanying the loose cartilage (severe pain and weakness) are already contemplated under DCs 5003 and 5257.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  In this case, the complaints of severe pain and weakness are symptoms compensated under DCs 5003 and 5257; hence, they cannot also be compensated separately under DC 5258 for dislocated semilunar cartilage, as that would constitute pyramiding.  

In deciding this appeal, the Board has also considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Hart, supra.  As the disability has remained relatively stable at this increased level, however, staged ratings are not appropriate.
The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
Here, the rating criteria found in DCs 5003 and 5257 reasonably describe the Veteran's disability level and symptomatology.  They account for his right knee pain and weakness.  Furthermore, the competent evidence does not demonstrate that his right knee disability causes marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he is an operations manager at a food manufacturer, and the March 2005 VA examiner specifically found that the Veteran was able to function at work without problems.  The July 2010 VA examiner noted that the Veteran missed no work in the last year due to right knee problems, and was able to delegate tasks in the event his knee is in a flare state.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected right knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

In summary, a 10 percent separate schedular rating, but no higher, for right knee arthritis with painful motion is warranted under DC 5003 for the entire appeal period.  However, there is no basis for awarding a rating in excess of 10 percent under DC 5257 from December 27, 2003, to October 26, 2004, or in excess of 20 percent thereafter; hence, a preponderance of the evidence is against such claims and they must be denied.



ORDER

From December 27, 2003, to October 27, 2004, a rating in excess of 10 percent for service-connected right knee anterior cruciate ligament reconstruction with patella graft is denied.

Beginning October 27, 2004, a rating in excess of 20 percent for service-connected right knee anterior cruciate ligament reconstruction with patella graft is denied.

A separate 10 percent rating for right knee degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


